NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 11-1999
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                MARCELINO GARCIA,
                                            Appellant

                                     _____________

                            On Appeal from the District Court
                                   of the Virgin Islands
                               (D.C. No. 1-07-cr-00042-002)
                      District Judge: Honorable Anne E. Thompson
                                     _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 24, 2013

      Before:   McKEE, Chief Judge, SCIRICA, and VANASKIE, Circuit Judges.

                                  (Filed: July 30, 2013)
                                      ___________

                                       OPINION
                                      ___________

VANASKIE, Circuit Judge.

      Marcelino Garcia appeals his conviction of one count of money laundering, in

violation of 18 U.S.C. § 1956(a)(1), and one count of conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h). Specifically, he challenges the
sufficiency of the evidence presented to the jury. Concluding that a jury rationally could

have found Garcia guilty beyond a reasonable doubt on both counts, we will affirm the

judgment of conviction.

                                              I.

       Since we write principally for the parties, we set forth only the facts essential to

our analysis. Around 2001, Myron Punter began selling cocaine and crack cocaine in

Alaska. He received the drugs via mail from the Virgin Islands, sent by one of Garcia’s

codefendants, Isaiah Fawkes, who grew up with Punter and Garcia in the Virgin Islands.

Initially, Punter would wire money or send money orders directly to Fawkes, but later, in

an attempt to avoid suspicion, Punter employed others to wire the money to other

individuals in the Virgin Islands identified by Fawkes. One such person employed by

Punter was Tanisha Wade. In December of 2002, Wade sent Garcia $10,000. At trial, an

IRS special agent testified that when Garcia was arrested, he told the authorities that the

$10,000 he received from Wade was intended for him to start a hair and nail salon in the

Virgin Islands for her, but he never opened a salon and later spent the money personally.

Wade testified that she never intended to move to the Virgin Islands.

       In early 2003, about two months after the $10,000 transaction involving Garcia

and Wade, Garcia, along with Fawkes and another codefendant, Shango Allick, visited

Punter in Alaska for about week and stayed in his apartment. Punter testified at trial that,

while Garcia was visiting, he gave Garcia about cocaine on one or two occasions so he

could give it to women with whom he was socializing. Garcia was also with Punter in

Alaska in June of 2003, and although Punter soon left the state, Garcia remained. When

                                              2
Punter left, one of his buyers still owed him money for drugs, and Punter testified that he

made arrangements for the buyer to give the money to Garcia.

       In June of 2007, a grand jury indicted Garcia and seven other defendants on a

number of counts, which included conspiracy to distribute cocaine, conspiracy to commit

money laundering, and money laundering. After their indictment, Garcia and six other

defendants proceeded to trial.1 At the close of trial, Garcia moved for a judgment of

acquittal, which the District Court denied. The jury returned a guilty verdict on one

count each of conspiracy to commit money laundering (Count 2) and money laundering

(Count 13). The District Court sentenced Garcia to twenty-four months’ imprisonment,

three years of supervised release, and a special assessment.

                                            II.

       The District Court had jurisdiction under 48 U.S.C. § 1612(a) and 18 U.S.C. §

3231. We have appellate jurisdiction under 28 U.S.C. § 1291.

       Defendants challenging the sufficiency of the evidence must meet an “extremely

high” burden. United States v. Iglesias, 535 F.3d 150, 155 (3d Cir. 2008). We will

uphold Garcia’s conviction “if the government’s evidence would permit a reasonable jury

to ‘find the essential elements of the crime[s] beyond a reasonable doubt.’” United States

v. Richardson, 658 F.3d 333, 337 (3d Cir. 2011) (quoting United States v. Starnes, 583

       1
        Five of the other codefendants’ appeals were joined with this case: United States
v. Maragh, No. 11-2036; United States v. Allick, No. 11-4305; United States v. Alfred,
No. 11-4343; United States v. Young, No. 11-4344; and United States v. Clouden, No. 11-
4522. A panel of this Court has already affirmed the judgment of conviction and
sentence of Fawkes. See United States v. Fawkes, No. 11-4580, 2013 WL 150216 (Jan.
15, 2013).

                                             3
F.3d 196, 206 (3d Cir. 2009)). On such appeals, “we view evidence in the light most

favorable to the government, mindful that it is the jury’s province (and not ours) to make

credibility determinations and to assign weight to the evidence.” Id.

                                            A.

       Garcia first challenges the sufficiency of the evidence for his conviction of money

laundering under 18 U.S.C. § 1956(a)(1)(B)(i). To prove a defendant engaged in money

laundering under that subsection, the government must establish:

              (1) an actual or attempted financial transaction; (2) involving
              the proceeds of [a] specified unlawful activity; (3) knowledge
              that the transaction involves the proceeds of some unlawful
              activity; and (4) . . . knowledge that the transaction[was]
              designed in whole or in part to conceal the nature, location,
              source, ownership, or control of the proceeds of [a] specified
              unlawful activity.

Richardson, 658 F.3d at 337-38.2

       Garcia argues that the Government did not provide sufficient evidence to prove

that he knew that the money he received was proceeds from unlawful drug trafficking and

that he concealed the nature or source of the proceeds. He asserts that Punter testified


       2
         The original 2007 indictment charged Garcia with money laundering under both
18 U.S.C. § 1956(a)(1)(A)(i), which includes as an element the conducting of a financial
transaction with the intent to promote the unlawful act, as well as § 1956(a)(1)(B)(i),
which includes as an element the conducting of a financial transaction designed to
conceal or disguise the nature or source of the unlawful activity. Subsequently, the
District Court granted the Government’s motion to, among other things, strike the
“‘promotion’ language from the indictment.” (See District Ct. Doc. # 387.) The motion
indicated that the Government intended to rely solely on the conceal/disguise theory of §
1956(a)(1)(B)(i). Nevertheless, Garcia’s judgment specifies the basis of the guilty
verdict on Count 13 as § 1956(a)(1)(A)(i). Based on the redacted indictment and the
parties’ submissions, we will assume the judgment’s reference to § 1956(a)(1)(A)(i) is
merely a scrivener’s error.
                                             4
that he did not inform Garcia about his drug dealing until seven months after the $10,000

transaction at issue here and that no evidence corroborates any inference that Garcia

knew about the source of the proceeds or concealed that source. We disagree. The jury

heard testimony that Garcia, Punter, and Fawkes were friends or acquaintances from the

Virgin Islands; Garcia received $10,000 from Wade, whom Punter admitted he employed

to wire drug payments destined for Fawkes; Garcia told authorities that he believed the

$10,000 was for him to establish a hair and nail salon for Wade in the Virgin Islands,

despite Wade’s testimony that she never intended such an endeavor; Fawkes, Garcia, and

another codefendant traveled to Alaska two months after the $10,000 transaction and

stayed with Punter; while in Alaska, Punter gave Garcia cocaine from his “personal

stash,” although Garcia knew that Punter personally did not use cocaine; and that when

Punter left Alaska several months later, he told a buyer who still owed him money to

leave it with Garcia, who remained in Alaska despite his friend Punter’s departure. Based

on that evidence, and taken in the light most favorable to the Government, we find that a

reasonable jury could have discredited Punter’s testimony that he did not inform his

childhood friend about his drug dealing business until after the $10,000 transaction. In

addition, based on the additional circumstantial evidence, the jury could have concluded

that Garcia knew that the money he received was the proceeds of unlawful activity.

Furthermore, that evidence, combined with Punter’s testimony that he employed other

people to wire money to third parties in the Virgin Islands to remit to Fawkes as payment

for drugs, could also lead a reasonable jury to conclude that Garcia knew Wade sent him

the money to conceal the nature and source of the proceeds. This evidence was indeed

                                            5
sufficient to support a rational conclusion, beyond a reasonable doubt, that Garcia had

engaged in money laundering.

                                              B.

       Garcia also challenges the sufficiency of the evidence on the conspiracy count.

The relevant statute provides that “[a]ny person who conspires to commit any offense

defined in . . . section [1956] . . . shall be subject to the same penalties as those prescribed

for the offense the commission of which was the object of the conspiracy.” 18 U.S.C. §

1956(h). To prove conspiracy to commit money laundering, the Government must

establish: “(1) that an agreement was formed between two or more persons; and (2) that

the defendant knowingly became a member of the conspiracy.” United States v.

Greenidge, 495 F.3d 85, 100 (3d Cir. 2007).

       We reject Garcia’s argument that the government failed to establish sufficient

evidence that he entered into an agreement for the purpose of money laundering.

Punter’s trial testimony established that he engaged in money laundering and enlisted the

aid of a number of his acquaintances, including Wade. The jury had an ample basis for

rejecting Garcia’s explanation for why he was sent $10,000 from Wade, and could infer

from such dissembling, as well as Garcia’s relationship with Punter and Fawkes, that

Garcia agreed to participate in laundering the proceeds of unlawful activity.

                                              III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                               6